DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
Applicant has sufficiently amended the specification to provide support for reference label 511 in Fig. 5. Accordingly, the drawing objection is withdrawn. 

Applicant has sufficiently amended the specification to provide the requisite trademark designations. Accordingly, the specification objection is withdrawn. 

Applicant has sufficiently amended claims 1, 8, and 15 to fix the claim objection issues. Accordingly, the claim objections are withdrawn.

EXAMINER’S AMENDMENT
Authorization for this Examiner’s amendment was given in an interview with attorney Justin Mullen on November 10, 2021 and in an email communication received on November 10, 2021. 

The application has been amended as follows below, with strikeouts, brackets, and bold underlined limitations being the Examiner’s amendment. Applicant’s claim amendments submitted in the filing on 8/13/2021 has been entered. The Examiner’s amendment is modifying 

Claim 1
A method of extracting relevant entities from a text corpus, comprising:
receiving a text corpus and an entity;
determining at least one feature for each block of text from the text corpus, wherein the at least one feature corresponds to predefined  one  or more feature heads;
calculating a score for each block of text from the text corpus based on training of an entity extraction computing device, wherein during the training, weights are assigned to the at least one feature and the predefined one or more feature heads, and wherein the weights are assigned based on domain and requirements of a user;
determining a template from one or more templates based on the calculated score, wherein the one or more templates are generated based on the training of the entity extraction computing device, wherein during the training, identical patterns are identified from a plurality of patterns based on a computational linguistic rank comparison [[,]] indicating correlation between each block of text from the text corpus and the entity,
wherein each  of  the  one  or  more  templates  is  associated with a predefined threshold score,
when a character of a text of a pattern is associated with a score less than the predefined threshold score, then the character associated with the lesser score is eliminated, leaving the remaining characters in the pattern to create a new pattern, 
[[is]] becomes the template when the new pattern has identical patterns  when compared with the plurality of patterns

extracting at least one relevant entity from the text corpus, with respect to the entity, based on the template, wherein the at least one relevant entity extracted depends on the score associated with each block of text present in the one or more templates.

Claim 8
An entity extraction computing device comprising: a processor; and
a memory, communicatively coupled to the processor, which stores processor-executable instructions, which, on execution, cause the processor to: receive a text corpus and an entity;
determine at least one feature for each block of text from the text corpus, wherein the at least one feature corresponds to predefined one or more feature heads; 
calculate a score for each block of text from the text corpus based on training of an entity extraction computing device, wherein during the training, weights are assigned to the at least one feature and the predefined one or more feature heads, and wherein the weights are assigned based on domain and requirements of a user;
determine a template from one or more templates based on the calculated score, wherein the one or more templates are generated based on the training of the entity extraction computing device, wherein during the training, identical patterns are identified from a plurality of patterns based on a computational linguistic rank comparison [[,]] indicating correlation between each block of text from the text corpus and the entity, 

when a character of a text of a pattern is associated with a score less than the predefined threshold score, then the character associated with the lesser score is eliminated, leaving the remaining characters create a new pattern, 
wherein the new pattern [[is]] becomes the template when the new pattern has identical patterns  when compared with the plurality of patterns
extract at least one relevant entity from the text corpus, with respect to the entity, based on the template, wherein the at least one relevant entity extracted depends on the score associated with each block of text present in the one or more templates.

Claim 15
A non-transitory computer readable medium including comprising instructions stored thereon that when processed by at least one processor cause a device to perform operations comprising:
receiving a text corpus and an entity;
determining at least one feature for each block of text from the text corpus, wherein the at least one feature corresponds to predefined one or more feature heads;
calculating a score for each block of text from the text corpus based on training of an entity extraction computing device system, wherein during the training, weights are assigned to 
determining a template from one or more templates based on the calculated score, wherein the one or more templates are generated based on the training of the entity extraction computing device, wherein during the training, identical patterns are identified from a plurality of patterns based on a computational linguistic rank comparison [[,]] indicating correlation between each block of text from the text corpus and the entity,
wherein each of the one or more templates is associated with a predefined threshold score, 
when a character of a text of a pattern is associated with a score less than the predefined threshold score, then the character associated with the lesser score is eliminated, leaving the remaining characters in the pattern to create a new pattern, 
wherein the new pattern [[is]] becomes the template when the new pattern has identical patterns  when compared with the plurality of patterns
extracting at least one relevant entity from the text corpus, with respect to the entity, based on the template, wherein the at least one relevant entity extracted depends on the score associated with each block of text present in the one or more templates.

REASONS FOR ALLOWANCE
The following is an Examiner’s statement of reasons for allowance: the claims have been amended to recite that the identification of the patterns is based on a computational linguistic 
In addition, the new prior art reference Chelba et. al. (U.S. Pat. App. Pre-Grant Pub. No. 2014/0122057) is also being considered. Chelba discloses a plurality of characters and probabilities of scores associated with one or more of the plurality of characters associated with predicting a word being inputted by a user via a virtual keyboard. Wherein characters with first probability scores below a predetermined threshold are eliminated and characters above the threshold are retained using a language model, whereby the model is just the plurality of words along with their corresponding probabilities. Then, based on evaluating the retained characters with second probability scores and the first probability scores, a word is determined/predicted that will be selected for presentation to the user. 
While Chelba discloses the use of probability scores along with the predefined threshold and the elimination and retention of characters below and above the threshold, respectively, this disclosure is distinguishable from the claimed invention for several reasons. Firstly, Chelba does not teach the creation of a new template pattern based on the retention of characters with scores above a threshold, and that such a new pattern is used to extract relevant entity from a text corpus with the corpus comprising features and feature heads. Chelba also does not teach the use of weights, as determined during a training of the entity extraction process, in correlation with calculating the scores of the feature and feature heads, with such weights being assigned via a domain and requirements of a user. Furthermore, while Chelba recites a language model, Chelba explains in its specification that such a language model is comprised of the plurality of words and their corresponding probabilities, which is distinguishable from the computational linguistic rank comparison recited in Applicant’s claimed invention which is explained in Applicant’s specification as using fuzzy logic. 
Therefore, Applicant’s claim invention is distinguishable from Chelba. Whereby Applicant’s amendments along with the Examiner’s amendments provide further specificity and clarification to the claims that are not reasonably taught by the cited prior art references or by the new reference. Accordingly, the claims are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1-21 are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SELENE A HAEDI whose telephone number is (571)270-5762. The examiner can normally be reached M-F 11 AM - 7 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, OMAR FERNANDEZ RIVAS can be reached on (571)272-2589. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/S.H./Examiner, Art Unit 2128                                                                                                                                                                                                        




/OMAR F FERNANDEZ RIVAS/Supervisory Patent Examiner, Art Unit 2128